
	
		III
		111th CONGRESS
		1st Session
		S. RES. 248
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Ms. Collins (for
			 herself, Mr. Begich,
			 Ms. Snowe, Ms.
			 Murkowski, and Mr.
			 Rockefeller) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Designating the month of August 2009 as
		  Agent Orange Awareness Month.
	
	
		Whereas
			 between 1964 and 1973, 8,744,000 men and women bravely served our Nation in the
			 Vietnam War;
		Whereas
			 an estimated 2,600,000 service men and women may have been exposed to Agent
			 Orange in Vietnam;
		Whereas
			 Agent Orange is an herbicide that was used during the Vietnam War to kill
			 unwanted plant life and remove leaves from trees that provided cover for the
			 enemy;
		Whereas
			 the United States military sprayed more than 19,000,000 gallons of herbicide
			 throughout South Vietnam, with Agent Orange accounting for approximately
			 11,000,000 gallons of this amount;
		Whereas
			 Agent Orange is an extremely toxic substance that contains dioxin;
		Whereas
			 the Department of Veterans Affairs has recognized that certain cancers and
			 other health problems are associated with exposure to Agent Orange;
		Whereas
			 John Baldacci, the Governor of the State of Maine, has proclaimed August 2009
			 as Agent Orange Awareness Month for that State;
		Whereas
			 the State of Alaska has 76,000 veterans, the highest population of veterans per
			 capita, with 26,000 of these being veterans of the Vietnam War; and
		Whereas, as a Nation, we are deeply
			 grateful and thankful for those men and women who bravely served during the
			 Vietnam War: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the month of August 2009 as
			 Agent Orange Awareness Month;
			(2)calls attention to those veterans who were
			 exposed to Agent Orange and the adverse effects that such exposure has had on
			 their health;
			(3)recognizes the sacrifices that our veterans
			 and servicemembers have made and continue to make on behalf of our great
			 Nation, especially those veterans who were exposed to Agent Orange;
			(4)reaffirms its commitment to our Nation's
			 veterans; and
			(5)does not, by this resolution, authorize,
			 support, or settle any claim against the United States.
			
